Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are currently pending and amendments to the claims filed on 10/05/2021 are acknowledged.  

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2021; and 11/30/2021 were filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Objections
Claims 21, 26, 27, 28, 39 and 40 are objected to a minor informality under 37 CFR 1.75. 

Claim 28 is not written in a proper Markush-type claim format where the Markush-type claim should recite alternatives in a format such as "selected or chosen from the group consisting of A, B, and C." Alternatively, the term "and" can be changed to "or." (see MPEP 2111.03 –II and 2117 and MPEP 2173.05(h)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 contain the trademark/tradename “Cetiol® Ultimate”, “Phospholipon® 90G”, “Tego 13-06” (claim 21), “CP94” (claim 22), “Cetiol® Ultimate”, “Phospholipon® 90G”, “Tego 13-06” (claim 26),  “Cetiol® Ultimate”, “Phospholipon® 90G”, “Tego 13-06”, “Durosoft® PK-SG  (claims 27 and 40), “Cetiol® Ultimate”, “Phospholipon® 90G”, “Durosoft® PK-SG  (claim 39). ”.  Where a trademark or trade name is used in a claim Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe various ingredients and, accordingly, the identification/description is indefinite. Until applicant clarifies constituent(s) of the ingredients led by trademark or trade name, the claimed ingredients led by trademark or trade names will not be examined.  It is noted that the specification does not define the constituents of the claimed trademark or trade name ingredients. 
Claim 22 is vague and indefinite in the recitation of the term “1,2-diethyl-3-hydroxypyridin-4-one (CP94)” because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. Appropriate correction is required. 
 The remaining dependent claims are also rejected due to vagueness of base claim 21. 
 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 21-40 are rejected under 35 USC 103 as being obvious over Berenson (US2010/0130912A1) in view of Imran et al., (US2012/0177700A1).

Applicant claims including the below claims 21, 36, 39 and 40 filed 10/05/2021:

    PNG
    media_image1.png
    311
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    862
    855
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    55
    787
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    545
    761
    media_image5.png
    Greyscale

For examination purpose, the limitation of “about 0.0%” or “up to X % of various ingredients recited in claims 27, 39 and 40 embraces when they are absent and thus they are seen as optional ingredients in these claims. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Berenson teaches transdermal patches comprising therapeutically effective amount of iron compound and method for treating iron deficiency (abstract) wherein the ferrous sulfate, ferrous fumarate (claims 5-6 of prior art). Please note that instant claim 40 recites “0%” of various ingredients other than 3-20% of ferrous sulfate (instant claim 40, in part) and the patch composition further comprises chelator such as EDTA, deferiprone ([0098]), vitamin supplement such as vitamin E and C ([0082] and [0105]), citric acid, stearic acid and triacetin as penetration enhancer ([0120], [0121] and [0126]), cetyl alcohol as carrier ([0113]), poloxamer 182, 184, 232, etc. as surfactant ([0125]), propionate ([0122]), cyclohexanediaminetetraacetic acid ([0088]), ethyolhexylacrylate ([0077]) which may read on Tego 13-06, cyclodextrin as additive ([0118]) which may read on the claimed HP beta CD, vegetable oil as carrier ([0113]), water as carrier ([0115]), emollients ([0118]), silicone polymers as carrier ([0077]); the iron containing preparation is provided in the form of solid particles ([0115]) in an amount of about 10mg to about 10g of elemental iron ([0151]) (instant claims 21-26, 28 & 29); and the patches is effective to treat iron deficiency (abstract), anemia secondary to cancer, inflammatory bowel disease, renal failure ([0006]), pregnancy ([0040]), iron depletion ([0137]), etc. (instant claims 36-38).
However, Berenson does not expressly teach the particle size of ferrous sulfate of instant claims 33-35. The deficiency is cured by Imran.  
Imran teaches transdermal ([0037]) nanosized iron composition for the treatment of iron deficiency such as kidney disease, anemia, cancer, pregnancy ([0005], [0007], [0009]-[0010]) and the composition is provided in the form of particles about 50,000 (=50 microns) or less or 10,000 (=10 microns) or less or 1000nm to 10,000nm (=1-10 microns) ([0010], [0016], [0023]-[0025]) which overlaps the claimed ranges of less than about 10 um or 1 um or has about 50 um (instant claims 33-35) wherein the nanonized iron composition minimizes adverse reaction such as immune response, adverse GI reaction and allergic reaction to iron compound in the composition (abstract)  and the composition contains iron-containing compounds such as ferric pyrophosphate, ferric chloride, ferrous citrate, ferrous gluconate, ferrous sulfate, ferrous saccharate, etc. ([0032] and [0035]). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Berenson is that Berenson does not expressly teach the exact ranges of ferrous sulfate of instant claims 29-32, 39 and 40; the ranges of additives (e.g., cetyl alcohol, citric acid, cyclohexane, triacetin) of instant claims 26, 39 and 40; and poloxamer 407 of instant claims 21, 26, 27 and 39. 
2. The difference between the instant application and Berenson is that Berenson does not expressly teach the particle size of instant claims 33-35. The deficiency is cured by Imran. 
3. The applied art does not expressly teach iron chelator species other than EDTA of instant claim 22, antioxidant species other than vitamin C and E of instant claim 24,  iron-containing compound species other than the recited species of instant claim 28, and various iron deficiency diseases other than those of the applied art. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the prior art iron compound (e.g., ferrous sulfate) range with the claimed range without undue experimentation because Berenson teaches about 10mg to about 10g (=1000mg) of elemental iron and therefore, one of the ordinary artisan would optimize such amount with about 3%-about 40% in the absence of criticality evidence. Further although the applied art does not expressly teach the amounts of additives (e.g., cetyl alcohol, citric acid, cyclohexane, or 
Further, Berenson teaches poloxamers 182, 184, 232 and but remains silent about poloxamer 407. However, replacement those of Berenson with poloxamer 407 would be non-inventive because selecting one of poloxamer would have yielded no more than the predictable results, devoid of evidence to the contrary. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify solid particles of iron containing compound with nanonized particles in order to minimizes adverse reaction such as immune response, adverse GI reaction and allergic reaction to iron compound in the composition as taught by Imran. 

3. The claimed each species of chelator, antioxidant, iron-containing compound, various iron deficiency disease other than those of applied art would be obvious variation because the species would be equivalent and selecting one of them (e.g., EDTA from chelators) would be a matter of choice or design.   

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613